UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1371


DAMIEN BARKER,

                 Plaintiff - Appellant,

          v.

COMPUTER SCIENCE CORPORATION,

                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00857-LO-MSN)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damien Barker, Appellant Pro Se.      Joseph Richard Ward, III,
KULLMAN LAW FIRM, New Orleans, Louisiana; Frank Daniel Wood,
Jr., KULLMAN FIRM, Birmingham, Alabama, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Damien Barker appeals the district court’s order granting

Computer Science Corporation’s summary judgment motion on his

harassment     and    discriminatory       and   retaliatory          termination

claims, brought pursuant to 42 U.S.C. § 1981 (2012).                      We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm the district court’s judgment.                    Barker v. Computer

Science Corp., No. 1:13-cv-00857 (E.D. Va. Mar. 27, 2015).                     We

dispense     with    oral   argument   because        the    facts    and   legal

contentions    are   adequately   presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2